PAUL KELLY, Jr., Circuit Judge,
concurring in result.
Although I agree with the court that Barnard’s remaining cross-claims against Cooper & Lybrand should be remanded to California state court, I do so based upon the lack of explanation by the district judge and the magistrate judge as to why this federal ease presents “exeptional circumstances” that would warrant taking jurisdiction over the state-law cross claims. The presumed lack of substantiality of the cross-claims cannot be a sufficient basis, nor can we assume that another tribunal will decide the cross-claims erroneously. Rather, there must be “exceptional circumstances” in which the maintenance of these state-law cross-claims concerning accountant liability would threaten the integrity of the district court’s rulings in the multidistrict litigation.
I do not agree with the court that Commercial Sec. Bank v. Walker Bank & Trust Co., 456 F.2d 1352, 1355 (10th Cir.1972), which predates United States v. New York Tel. Co., 434 U.S. 159, 98 S.Ct. 364, 54 L.Ed.2d 376 (1977), requires us to construe the All Writs Act, 28 U.S.C. § 1651(a), so narrowly. In my view, a district court retains authority to remove an otherwise unremovable state-court ease to federal court in appropriate and narrow circumstances in aid of its jurisdiction. See In re VMS Sec. Litig., 103 F.3d 1317, 1323-26 (7th Cir.1996); White v. National Football League, 41 F.3d 402, 409 (8th Cir.1994) (enjoining related suits of absent class members in other fora), cert. denied, — U.S. -, 115 S.Ct. 2569, 132 L.Ed.2d 821 (1995); In re Agent Orange Prod. Liab. Litig., 996 F.2d 1425, 1430-31 (2d Cir.1993), cert. denied, 510 U.S. 1140, 114 S.Ct. 1125, 127 L.Ed.2d 434 (1994); United States v. City of New York, 972 F.2d 464, 469 (2d Cir.1992); Yonkers Racing Corp. v. City of Yonkers, 858 F.2d 855, 864 (2d Cir.1988), cert. denied, 489 U.S. 1077, 109 S.Ct. 1527, 103 L.Ed.2d 833 (1989).
Commercial Security Bank is not to the contrary when the facts of that case are considered. The district court had jurisdiction over a federal interpleader action involving shares of stock. After determining the ownership of the shares, the district judge then enjoined the government (a nonparty) from conducting a sheriffs sale of the underlying corporate assets pursuant to a state court decree. Understandably, this court rejected reliance on the All Writs Acts as a source of jurisdiction over the government because “[t]he issuance of the order by the trial court here was in no way necessary to preserve its jurisdiction.” 456 F.2d at 1355. Commercial Security Bank is a considerably simpler case than those the court rejects. It did not involve even a colorable claim that the All Writs Act was invoked to prevent frustration of the district court’s orders.
Whatever the merits of the court’s interpretation of Commercial Security Bank, its interpretation of the All Writs Act is at odds with New York Telephone: “This Court has repeatedly recognized the power of a federal court to issue such commands under the All Writs Act as may be necessary or appropriate to effectuate and prevent the frustration of orders it has previously issued in its exercise of jurisdiction otherwise obtained....”1 434 U.S. at 172, 98 S.Ct. at 372. “The power conferred by the Act extends, under appropriate circumstances, to persons who, though not parties to the original action or engaged in wrongdoing, are in a position to frustrate the implementation of a court order or the *1471proper administration of justice....” Id. at 174, 98 S.Ct. 373.
The court’s reasoning deprives the district courts of an important tool for vindicating their orders in exceptional cases, thus, I do not join the opinion.

. Plainly, the Court’s use of the term "otherwise obtained” refers to the action over which the district court initially acquired jurisdiction, not an independent source of subject matter or personal jurisdiction over the removed claims or parties. See Prop. Op. at 18 n. 5.